STATE OF MICHIGAN

                            COURT OF APPEALS



In re DA’VEON DINWIDDIE, Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 29, 2017
               Petitioner-Appellee,

v                                                                    No. 330583
                                                                     Wayne Circuit Court
DA’VEON DINWIDDIE,                                                   Family Division
                                                                     LC No. 14-518605-DL
               Respondent-Appellant.


Before: FORT HOOD, P.J., and CAVANAGH and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Respondent appeals as of right the order of disposition placing him on probation and
requiring him to follow the recommendations in the Clinic for Child Study, which included
individual counseling, anger management, and to undergo an Individualized Education Program
(“IEP” development process). Following an adjudication and a remand hearing to clarify the
burden of proof, the trial court found respondent responsible for assault and battery, MCL
750.81(1). We affirm.

       Respondent argues that the victim’s in-court identification of respondent was unduly
suggestive. We disagree.

        This issue was not raised by defense in the trial court and thus is not rightfully preserved.
Peterman v State Dept of Natural Resources, 446 Mich. 177, 183; 521 NW2d 499 (1994). See
also People v McCray, 245 Mich. App. 631, 638; 630 NW2d 633 (2001) (stating that because the
defendant did not object at trial to an in-court identification, the issue is unpreserved). The
“intentional relinquishment” of a “known right” constitutes “waiver,” and can extinguish the
ability of that party to seek appellate review on the waived issue. People v Carter, 462 Mich.
206, 215; 612 NW2d 144 (2000). Respondent not only failed to object to the in-court
identification at trial, his counsel stated that there was no objection to the identification. Thus,
the issue is waived for review. At a minimum, this issue is unpreserved.

       Generally, “[t]he trial court’s decision to admit identification evidence will not be
reversed unless it is clearly erroneous.” People v Harris, 261 Mich. App. 44, 51; 680 NW2d 17

                                                -1-
(2004) (quotation marks and brackets omitted). “Clear error exists if the reviewing court is left
with a definite and firm conviction that a mistake has been made.” Id. However, because the
issue is unpreserved, “we review the issue for plain error affecting respondent’s substantial
rights.” People v Roscoe, 303 Mich. App. 633, 648; 846 NW2d 402 (2014). “To avoid forfeiture
under the plain error rule, three requirements must be met: 1) error must have occurred, 2) the
error was plain, i.e. clear or obvious, 3) and the plain error affected substantial rights.” People v
Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). In order to show that a respondent’s
substantial rights were affected, there must be “a showing of prejudice, i.e., that the error
affected the outcome of the lower court proceedings.” Id. As such, “[r]eversal is warranted only
when the plain, forfeited error resulted in the conviction of an actually innocent [respondent] or
when an error seriously affected the fairness, integrity or public reputation of judicial
proceedings independent of the defendant’s innocence.” Id. at 763-764 (quotation marks and
brackets omitted).

        Respondent argues that the victim’s in-court identification of respondent was unduly
suggestive for several reasons. More specifically, respondent argues that the identification was
unduly suggestive because: (1) the victim had initially answered “no” to whether he saw “any
person present in the courtroom” who was also “present in the classroom on the day of the
alleged assault,” before he identified him as such (2) respondent was sitting at the defense table
when first identified by the victim, making it inherently suggestive, (3) Erin Walton-Doyle,
M.D., testified that the victim told her “several students” assaulted him, (4) no pretrial
identification or corroborating evidence of respondent’s identification was admitted, and (5)
there was an insufficient factual record to establish an “independent basis” for the identification.
We disagree.

        This Court has previously addressed the concerns that an in-court identification has an
implicit suggestion of a defendant’s guilt. This Court has acknowledged the implication of a
seemingly “one-man showup,” but found “undue suggestion does not arise merely from the fact
that the authorities suspect and now accuse a certain individual.” People v Solomon, 47 Mich
App 208, 214-215; 209 NW2d 257 (1973) (LESINSKI , C.J., dissenting), rev’d for the reasons
stated in dissent 391 Mich. 767 (1974). “Simply because an identification procedure is
suggestive does not mean it is necessarily constitutionally defective.” People v Colon, 233 Mich
App 295, 304; 591 NW2d 692 (1998). Additionally, the Solomon Court “[refused] to hold that
[an] eyewitness identification made in a court setting where the witness is subject to cross-
examination by defense counsel is, without more, impermissibly suggestive and gives rise to a
substantial likelihood of irreparable misidentification.” Solomon, 47 Mich. App. at 214-215. In
People v Laidlaw, 169 Mich. App. 84, 92; 425 NW2d 738 (1988), the Court held that “[t]he need
to establish an independent basis for an in-court identification only arises where the pretrial
identification is tainted by improper procedure or unduly suggestive comments.” (Emphasis
added.)

       First, with regard to respondent’s claim that the in-court identification was inherently
suggestive because he was sitting at the defense table, respondent fails to demonstrate that an
error occurred. As stated above, the Solomon Court refused to hold that this type of implicit
“one-man showup” is conclusive of a constitutional defect. See Solomon, 47 Mich. App. at 215.
Thus, respondent’s argument is untenable because the victim was subject to cross-examination
on two separate occasions and respondent’s counsel chose not to examine him. Additionally,

                                                -2-
respondent’s counsel never objected to the identification during trial, even when the trial court
inquired as to whether there were any such objections.

         Second, respondent argues that the identification was unduly suggestive because the
victim originally answered “no” to whether he saw “any person present in the courtroom [who]
was [also] present in the classroom on the day of the alleged assault” before being prodded into
an answer. However, respondent fails to demonstrate an error occurred. The record indicates
that in response to being asked “ . . . other than yourself, is there anybody else in this courtroom
who was also in Ms. Yenn’s class on November 14th?” the victim answered “Yes.”
Subsequently, the victim was asked “And do you see that person in court today?” and “He’s not
here today?” The victim responded “no” to both questions only to later readily identify the
defendant when asked what had happened that day. Contrary to respondent’s argument, on his
own initiative, the victim stated “the boy that’s in the court right now had slammed my head on a
desk,” and then went on to identify “the boy that’s in the court right now” as respondent, listing
off what clothing he was wearing for clarity. “[This Court] scrupulously leave[s] questions of
credibility to the trier of fact to resolve.” People v Ericksen, 288 Mich. App. 192, 197; 793 NW2d
120 (2010). The trial court indicated, “the [c]ourt believes the testimony of [the victim],” and
that there was a “positive identification in this court.” The court also stated that although the
case could have been resolved with a mere warning, the defendant was found left wanting of
therapy and other services, which neither the parents nor the community had extended when
recommended by the court. Therefore, the trial court’s reconciliation of the conflicting
testimony should be affirmed.

        Third, respondent alleges that the identification was unduly suggestive because Dr.
Walton-Doyle, who treated the victim’s earache, testified that the victim had divulged that
“several students” were involved, yet respondent is unable to demonstrate error. “This Court
will not interfere with the trier of fact’s determinations regarding the weight of the evidence[.]”
People v Stevens, 306 Mich. App. 620, 628; 858 NW2d 98 (2014). Thus, because the lower court
heard the testimony of all witnesses and made its conclusions on the weight of that testimony, we
will not interfere here. See id. at 628.

        Fourth, respondent argues that the identification was unduly suggestive because there was
no pretrial identification to corroborate the victim’s testimony. This Court disagrees. “[T]his
Court has stated that positive identification by witnesses may be sufficient to support a
conviction of a crime.” People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381 (2000). The
trial court found that a positive identification of respondent occurred with no subsequent
conflicting testimony. Additionally, respondent’s argument is not pertinent to whether the
victim’s identification was unduly suggestive. Rather, its only relevance is whether respondent
was prejudiced, assuming that this Court were to conclude the identification was unduly
suggestive. Specifically, this argument points out that if the identification was improper (and
subsequently suppressed), there is no remaining evidence that respondent was responsible for the
crime. Accordingly, this argument does not advance respondent’s contention that error actually
occurred. While the police report submitted by the victim’s mother listed two young men as
possible defendants, the mother by no means implied that both young men had been involved,
but rather that it was one or the other because of the twenty or so students enrolled in the class
where the assault had occurred, two shared the first name disclosed by the victim, and the victim


                                                -3-
did not provide a last name. The issue was subsequently resolved when it was determined that
one of these young men listed had been suspended on the day of the assault.

        Lastly, with respect to respondent’s argument that an insufficient factual record existed to
show an “independent basis” to support the in-court identification by the victim, respondent is
unable to demonstrate that an error occurred. As stated above, an independent basis is only
required to be shown when there is an unduly suggestive pretrial identification procedure. See
Laidlaw, 169 Mich. App. at 92. As respondent correctly acknowledges, there was never a pretrial
identification, suggestive or otherwise. Therefore, the lower court did not need to establish an
independent basis for the identification. See id. For these reasons, respondent cannot establish
plain error. See Carines, 460 Mich. at 763.

       Affirmed.

                                                             /s/ Karen M. Fort Hood
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Amy Ronayne Krause




                                                -4-